DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-20, filed 24 February 2017, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (hereinafter “Lin ‘538”; U.S. Pre-Grant Publication Number 2010/0240126). Please note that for simplicity’s sake, since U.S. Patent Number 9,394,538 matured from the instantly cited U.S. Pre-Grant Publication Number 2010/0240126, and since said U.S. Patent also serves as the basis for an obviousness-type double patenting rejection (see . 
Claim 1 is exemplary, and is drawn to a method for treating human lung cancer using recombinant hairpin-like microRNA precursors (pre-miRNA), comprising:
(a) providing at least a hairpin-like pre-miRNA containing SEQ ID NO:3; and
(b) contacting said pre-miRNA of (a) with a cancer tissue subject containing at least a human lung cancer cell, so as to activate the anti-cancer effects of said pre-miRNA of (a) on the lung cancer cells of said cancer tissue subject of (b).
Lin ‘538 teaches using a hairpin-like pre-miRNA containing the seed sequence SEQ ID NO:3 to induce tumor suppression and thereby treat cancer. See throughout, for example at claims 1 and 15. Lin ‘538 teaches that the cancer may comprise lung cancer (see col. 23 starting at line 30).
Claim 2 recites the method as defined in Claim 1, wherein said pre-miRNA containing SEQ ID NO:3 is SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, or a combination thereof.
Lin ‘538 discloses SEQ ID NOS: 49-51, which correspond to SEQ ID NOS: 6-8 recited instantly. 
Claim 3 recites the method as defined in Claim 1, wherein said pre-miRNA containing SEQ ID NO: 3 is a precursor of miR-302a, miR-302b, miR-302c, or miR-302d, or a combination thereof. 
Lin ‘538 discloses pre-miRNA precursors of miR-302a, miR-302b, miR-302c, and miR-302d throughout, and such as in at least claims 1 and 15.

As above, Lin ‘538 discloses pre-miRNA precursors of miR-302a, miR-302b, miR-302c, and miR-302d throughout, and such as in at least claims 1 and 15.
Claim 5 recites the method as defined in Claim 1, wherein said pre-miRNA is produced by eukaryotic promoter-driven RNA transcription in prokaryotic cells.
Lin ‘538 teaches producing pre-miRNA by eukaryotic promoter-driven RNA transcription in prokaryotic cells, see column 13, the paragraph starting at line 39 for example.
Claim 6 recites the method as defined in Claim 5, wherein the DNA sequence required for inducing said eukaryotic promoter-driven RNA transcription is a gene expression cassette located in a plasmid vector.
Lin ‘538 teaches eukaryotic promoter-driven RNA transcription from a gene expression cassette in a plasmid vector. See column 13 for example.
Claim 8 recites the method as defined in Claim 6, wherein said plasmid vector is a pLenti-EF1α-RGFP-miR302 vector containing either a cytomegaloviral CMV or mammalian EF1α promoter, or both.
Lin ‘538 teaches plasmid vectors comprising lentiviral elements, RGFP elements, and a CMV promoter. See column 4, lines 40-50, column 6, lines 25-45 column 26 lines 34-42, and column 5 lines 1-44 for example.
Claim 12 recites the method as defined in Claim 1, wherein said pre-miRNA is used as a part of drug ingredients for pharmaceutical and therapeutic applications.

Claim 13 recites the method as defined in Claim 1, wherein said pre-miRNA is useful for treating human lung cancer in vivo.
Lin ‘538 teaches treating human lung cancer as discussed above under claim 1.
Claim 14 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA inhibits cancer cell growth. Claim 15 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA suppresses the colony and nodule formation of cancer cells. Claim 16 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA inhibits cancer metastasis. Claim 17 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA prevents drug resistance of cancer cells. Claim 18 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA stimulates immune system responses against cancer cell growth. Claim 19 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA enhances normal tissue repairing in the cancer damaged tissue areas. Claim 20 recites the method as defined in Claim 1, wherein said anti-cancer effects include inhibition of lung cancer cell growth, suppression of cancer nodule formation, inhibition of cancer metastasis, prevention of drug resistance, increase of immune system responses, and enhancement of normal tissue repairing in the cancer damaged tissue areas.
Claims 14-20 each recite downstream effects of administering a composition comprising mir-302-like sequence to a patient in need of lung cancer treatment, in a manner which is explicitly anticipated by Lin ‘538. Accordingly, since Lin ‘538 uses substantially the same compositions and the substantially the same method steps, Lin ‘538 inherently teaches the .


Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (hereinafter “Lin ‘559”; U.S. Pre-Grant Publication Number 2013/0324590). Please note that for simplicity’s sake, since U.S. Patent Number 9,422,559 matured from the instantly cited U.S. Pre-Grant Publication Number 2013/0324590, and since said U.S. Patent also serves as the basis for an obviousness-type double patenting rejection (see below), all column and line number locations cited below are made with reference to U.S. Patent Number 9,422,559. 
Claim 1 is exemplary, and is drawn to a method for treating human lung cancer using recombinant hairpin-like microRNA precursors (pre-miRNA), comprising:
(a) providing at least a hairpin-like pre-miRNA containing SEQ ID NO:3; and
(b) contacting said pre-miRNA of (a) with a cancer tissue subject containing at least a human lung cancer cell, so as to activate the anti-cancer effects of said pre-miRNA of (a) on the lung cancer cells of said cancer tissue subject of (b).
Lin ‘559 teaches using a hairpin-like pre-miRNA containing the seed sequence SEQ ID NO:3 to induce tumor suppression and thereby treat cancer. See throughout, for example at claims 1-9. Lin ‘559 teaches that the cancer may comprise lung cancer (see col. 23 starting at line 30).

Lin ‘559 discloses SEQ ID NOS: 49-51 (see sequence listing), which correspond to SEQ ID NOS: 6-8 recited instantly. 
Claim 3 recites the method as defined in Claim 1, wherein said pre-miRNA containing SEQ ID NO: 3 is a precursor of miR-302a, miR-302b, miR-302c, or miR-302d, or a combination thereof. 
Lin ‘559 discloses pre-miRNA precursors of miR-302a, miR-302b, miR-302c, and miR-302d throughout, and such as in at least claim 5.
Claim 4 recites the method as defined in Claim 1, wherein said pre-miRNA containing SEQ ID NO: 3 is further processed in the human lung cancer cells into miR-302a, miR-302b, miR-302c, or miR-302d, or a combination thereof. 
As above, Lin ‘559 discloses pre-miRNA precursors of miR-302a, miR-302b, miR-302c, and miR-302d throughout, and such as in at least claim 5.
Claim 5 recites the method as defined in Claim 1, wherein said pre-miRNA is produced by eukaryotic promoter-driven RNA transcription in prokaryotic cells.
Lin ‘559 teaches producing pre-miRNA by eukaryotic promoter-driven RNA transcription in prokaryotic cells, see column 17, the paragraph starting at line 33 for example.
Claim 6 recites the method as defined in Claim 5, wherein the DNA sequence required for inducing said eukaryotic promoter-driven RNA transcription is a gene expression cassette located in a plasmid vector.

Claim 7 recites the method as defined in Claim 6, wherein said gene expression cassette encodes a sequence of SEQ ID NO:5.
Lin ‘559 teaches wherein said gene expression cassette encodes a sequence of SEQ ID NO:5. See the sequence listing of Lin ‘559.
Claim 8 recites the method as defined in Claim 6, wherein said plasmid vector is a pLenti-EF1α-RGFP-miR302 vector containing either a cytomegaloviral CMV or mammalian EF1α promoter, or both.
Lin ‘559 teaches plasmid vectors comprising pLenti-EF1α-RGFP-miR302. See column 28, lines 54, for example.
Claim 9 recites the method as defined in Claim 5, wherein said eukaryotic promoter- driven RNA transcription is induced by contacting a chemical agent containing 3- morpholinopropane-1-sulfonic acid (MOPS) with at least a transformed prokaryotic cell carrying at least a gene expression cassette encoding a sequence of SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, or a combination thereof.
Lin ‘590 teaches the use of the chemical inducer MOPS to drive eukaryotic promoter driven expression in a transformed prokaryotic cell at column 31 for example.
Claim 12 recites the method as defined in Claim 1, wherein said pre-miRNA is used as a part of drug ingredients for pharmaceutical and therapeutic applications.
Lin ‘559 teaches that mir-302 like gene silencing effectors act as therapeutic drugs for cancer therapy, for example at column 31, starting at line 33.

Lin ‘559 teaches treating human lung cancer as discussed above under claim 1.
Claim 14 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA inhibits cancer cell growth. Claim 15 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA suppresses the colony and nodule formation of cancer cells. Claim 16 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA inhibits cancer metastasis. Claim 17 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA prevents drug resistance of cancer cells. Claim 18 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA stimulates immune system responses against cancer cell growth. Claim 19 recites the method as defined in Claim 13, wherein the treatment of said pre- miRNA enhances normal tissue repairing in the cancer damaged tissue areas. Claim 20 recites the method as defined in Claim 1, wherein said anti-cancer effects include inhibition of lung cancer cell growth, suppression of cancer nodule formation, inhibition of cancer metastasis, prevention of drug resistance, increase of immune system responses, and enhancement of normal tissue repairing in the cancer damaged tissue areas.
Claims 14-20 each recite downstream effects of administering a composition comprising mir-302-like sequence to a patient in need of lung cancer treatment, in a manner which is explicitly anticipated by Lin ‘559. Accordingly, since Lin ‘559 uses substantially the same compositions and the substantially the same method steps, Lin ‘559 inherently teaches the outcomes recited in claims 14-20, since substantially identical methods cannot have mutually exclusive outcomes.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,370,658. This is a statutory double patenting rejection.
Instant claims 1-3, 7, 8 and 10-20 are worded substantially identically to patented claims 1-3, 7, 8 and 10-20. Instant claims 4-6 and 9 are not worded identically to their corresponding issued claims, but have insubstantially reworded to render past-tense verbs into present tense verbs. For example, issued claim 4 recites “further comprising processing” as the only difference with the instant claim 4, which recites “is further processed”, and issued claim 5 recites “further comprising producing” as the only difference with the instant claim 5, which recites “is produced”. Claims 6 and 9 recite similar distinctions that don’t amount to any substantive difference. Every claim in the instant application could not literally be infringed without literally In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). The claims are rejected therefore.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6, 8 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,394,538 (“Lin ‘538”; supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 is drawn to a method for treating human lung cancer using recombinant hairpin-like microRNA precursors (pre-miRNA), comprising:
(a) providing at least a hairpin-like pre-miRNA containing SEQ ID NO:3; and
(b) contacting said pre-miRNA of (a) with a cancer tissue subject containing at least a human lung cancer cell, so as to activate the anti-cancer effects of said pre-miRNA of (a) on the lung cancer cells of said cancer tissue subject of (b).
Patented claim 1 of Lin ‘538 teaches using a hairpin-like pre-miRNA containing the seed sequence SEQ ID NO:3 to induce tumor suppression and thereby treat cancer. See claims 1 and 15. Lin ‘538 teaches that the cancer may comprise lung cancer (see col. 23 starting at line 30), which is thus considered under the scope of patented claim 1. All other dependent limitations are either expressly claimed or reside under the scope of patented claims 1-27 of Lin ‘538 as .

Claims 1-9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,422,559. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 is exemplary, and is drawn to a method for treating human lung cancer using recombinant hairpin-like microRNA precursors (pre-miRNA), comprising:
(a) providing at least a hairpin-like pre-miRNA containing SEQ ID NO:3; and
(b) contacting said pre-miRNA of (a) with a cancer tissue subject containing at least a human lung cancer cell, so as to activate the anti-cancer effects of said pre-miRNA of (a) on the lung cancer cells of said cancer tissue subject of (b).
Lin ‘559 teaches using a hairpin-like pre-miRNA containing the seed sequence SEQ ID NO:3 to induce tumor suppression and thereby treat cancer. See claims 1-9. Lin ‘559 teaches that the cancer may comprise lung cancer (see col. 30 starting at line 22), which is thus considered under the scope of patented claim 1. All other dependent limitations are either expressly claimed or reside under the scope of patented claims 1-9 of Lin ‘559 as described above under the related anticipation rejection, and are considered patentably indistinct therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633